UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609)671-0980 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As of November 2, 2011, the registrant had outstanding 46,026,058 shares of common stock. TABLE OF CONTENTS PART II – OTHER INFORMATION Item6. Exhibits 4 2 EXPLANATORY NOTE We are filing this Amendment No. 1 to our Quarterly Report on Form 10-Q (this “Amendment”) to amend our Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011, filed with the Securities and Exchange Commission (the “SEC”) on November 8, 2011 (the “10-Q”). The sole purpose of this Amendment is to refile Exhibit 10.5 to the 10-Q in connection with a revised request to the SEC for confidential treatment of certain portions of this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In addition, as required by Rule 12b-15 under the Exchange Act, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment. No changes have been made in this Amendment to modify or update the other disclosures presented in the 10-Q.This Amendment does not reflect events occurring after the filing of the original 10-Q or modify or update those disclosures that may be affected by subsequent events. This Amendment should be read in conjunction with the 10-Q and our other filings with the SEC. 3 PART II – OTHER INFORMATION ITEM 6. EXHIBITS The following is a list of the exhibits included as part of this report.Where so indicated by footnote, exhibits that were previously included are incorporated by reference.For exhibits incorporated by reference, the location of the exhibit in the previous filing is indicated parenthetically, together with a reference to the filing indicated by footnote. Exhibit Number Description 10.1+# OLED Patent License Agreement between the registrant and Samsung Mobile Display Co., Ltd., dated as of August 22, 2011 10.2+# Supplemental OLED Material Purchase Agreement between the registrant and Samsung Mobile Display Co., Ltd., dated as of August 22, 2011 10.3@*# Limited-Term OLED Technology License Agreement between the registrant and Panasonic Idemitsu OLED Lighting Co., Ltd., dated as of August 23, 2011 10.4@*# Amended and Restated OLED Materials Supply and Service Agreement between the registrant and PPG Industries, Inc., dated as of September 22, 2011 10.5*# OLED Technology License Agreement between the registrant and Pioneer Corporation, dated as of September 27, 2011 31.1* Certifications of Steven V. Abramson, Chief Executive Officer, as required by Rule13a-14(a) or Rule15d-14(a) 31.2* Certifications of Sidney D.Rosenblatt, Chief Financial Officer, as required by Rule13a-14(a) or Rule15d-14(a) 32.1** Certifications of Steven V. Abramson, Chief Executive Officer, as required by Rule13a-14(b) or Rule 15d-14(b), and by 18 U.S.C. Section1350 (This exhibit shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Further, this exhibit shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.) 32.2** Certifications of Sidney D. Rosenblatt, Chief Financial Officer, as required by Rule13a-14(b) or Rule 15d-14(b), and by 18 U.S.C. Section1350 (This exhibit shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Further, this exhibit shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.) * Filed herewith. ** Furnished herewith. + Filed as an exhibit to the registrant’s Current Report on Form 8-K, filed with the SEC on August 26, 2011. # Confidential treatment has been requested as to certain portions of this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. @ Previously filed. Note: Any of the exhibits listed in the foregoing index not included with this report may be obtained, without charge, by writing to Mr. Sidney D. Rosenblatt, Corporate Secretary, Universal Display Corporation, 375 Phillips Boulevard, Ewing, New Jersey08618. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No. 1 to the report to be signed on its behalf by the undersigned thereunto duly authorized: UNIVERSAL DISPLAY CORPORATION Date: January 27, 2012 By:/s/ Sidney D. Rosenblatt Sidney D. Rosenblatt Executive Vice President and Chief Financial Officer
